UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4011


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELCHOR CALDERON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   David A. Faber,
Senior District Judge. (7:12-cr-00037-FA-2)


Submitted:   November 17, 2015             Decided:   November 25, 2015


Before GREGORY, WYNN, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, Wilmington, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melchor Calderon pled guilty in accordance with a written

plea agreement to: conspiracy to commit Hobbs Act robbery, 18

U.S.C. § 1951 (2012); using and carrying a firearm during and in

relation to a crime of violence, 18 U.S.C. § 924(c)(1)(B)(i)

(2012); conspiracy to distribute and to possess with intent to

distribute more than five kilograms of cocaine, 21 U.S.C. § 846

(2012); and kidnapping, 18 U.S.C. § 1201(a) (2012).                Calderon

was sentenced to 252 months in prison.             He now appeals.     His

attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), claiming that the sentence is unreasonable but

stating   that   there    are   no   meritorious    issues   for   appeal.

Calderon was advised of his right to file a pro se supplemental

brief but did not file such a brief.          The United States moves to

dismiss   the    appeal    based     on   a   waiver-of-appellate-rights

provision in the plea agreement.          Calderon opposes the motion.

We affirm in part and dismiss in part.

     The appeal waiver did not apply to Calderon’s convictions.

Having reviewed the entire record, we hold that: the district

court substantially complied with Fed. R. Crim. P. 11; there was

a factual basis for the plea; and the plea was knowingly and

voluntarily entered.      Accordingly, we affirm the convictions.




                                      2
     In the plea agreement, Calderon waived his right to appeal

his sentence. *    Upon review of the record, we conclude, given the

totality    of   the    circumstances,          that    the    waiver    is    valid    and

enforceable.      We further find that the issue Calderon seeks to

raise on appeal — whether the sentence is reasonable — falls

within the scope of the waiver.                 See United States v. Blick, 408
F.3d 162, 168-69 (4th Cir. 2005).                      Accordingly, we grant the

motion to dismiss Calderon’s appeal of his sentence.

     Pursuant to Anders, we have reviewed the entire record for

meritorious,      nonwaivable         issues     and     have    found        none.     We

therefore    affirm     in    part    and   dismiss       in    part.         This    court

requires that counsel inform Calderon, in writing, of his right

to petition the Supreme Court of the United State for further

review.     If Calderon requests that such a petition be filed, but

counsel    believes     that    the    petition        would    be   frivolous,        then

counsel    may   move    in    this    court      for    leave    to    withdraw       from

representation.        Counsel’s motion must state that a copy of the

motion was served on Calderon.                  We dispense with oral argument



     * Calderon waived “all rights . . . to appeal whatever
sentence is imposed, including any issues that relate to the
establishment of the advisory Guideline range, reserving only
the right to appeal from a sentence in excess of the applicable
advisory Guideline range that was established at sentencing, . .
. excepting an appeal . . . based upon grounds of ineffective
assistance of counsel or prosecutorial misconduct not known to
the Defendant at the time of the . . . guilty plea.”



                                            3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                               AFFIRMED IN PART;
                                               DISMISSED IN PART




                               4